Title: To Alexander Hamilton from John Fergus, 21 July 1799
From: Fergus, John
To: Hamilton, Alexander


          
            Sir.
            Fort Johnston July 21st. 1799—
          
          At the time of Inlisting my musicians I had no Cloathing Sent on by the Secretary of War, & I was obliged to purchas them Cloathings out of my own pocket. and the last of next month the Cloathing Will become due to them I Will thank you to Send them Some, as Soon as possible. at Same time I must inform that they have not recd any Woollen Overalls from the United States. I Will thank you if possible to Send me a drum & fife. Mr. McHenry promised to Send a drum & fife &c. in the month of novr. last. 
          I Have the Honor to be Sir Your Obt. Hble. Servt. 
          
            J: Fergus Lt.
            2d R. A&E
          
          Majr. Gl. Hamilton. 2d R. A:&E: New York
        